DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
This is the first action on the merits. Thus claims 1-16 are presented to be examined upon their merits.


Examiner’s Comments
Intended Use
MPEP 2103 I C

Claims 1 and 17 recite, “determining relevant products for advertising to the user…asking questions to the user during the waiting time to receive user preferences”
Claim 12 recites, “storing the modified set of instructions for repeated use”
Claim 13 recites, “…wherein the set of instructions are customized to identify allergens…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]




Not Positively Recited
Claim 1 recites, “determining one or more waiting duration based on cooking time required for respective cooking steps…presenting the instructions….wherein each instruction is spoken or displayed to the user…”
Claim 5 recites, “comprising augmenting the set of modified instructions…”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claims 1 and 17 recites, “customizing the instructions based on user preferences, choices, skills, allergens and user's historic data”


 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed  to, “ a method for cooking assistance” claim 17 is directed to a “a system for cooking assistance”. 
3.	Claim 1  is directed to the abstract idea of “using instructions to assist in cooking” which is grouped under “organizing human activity…managing personal behavior or relationships or interaction between people”  or “mental processes including observation evaluation and judgement”  in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving a set of cooking instructions …; interpreting the set of instructions…; receiving user data …; receiving a request for a set of cooking instructions from the user …; customizing the instructions …; converting the instructions …; determining one or more waiting duration based on cooking time required for the respective cooking steps in accordance with the instructions; determining relevant products for advertising to the user; presenting the instructions in a form of a conversation wherein each instruction is spoken or displayed to the user and a timer is started for the respective waiting time at respective step; asking questions to the user during the waiting time to receive user preferences, choices and skills; advertising relevant products to the user during the waiting time”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processor”, “memory”, “receiving device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a 
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using instructions to assist in cooking using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1  is not patent eligible.
Claims 2-4 are not significantly more than the abstract wherein they describe the format the set of instructions is received [e.g., text, audio, video, etc.,]
Claims 5-6 recite augmenting a set of instructions based upon a tastes preference. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

The Claim is broader than the Specification
LizardTech

Claim 1 recites, “… receiving a set of cooking instructions from one or more sources in form of text, video or audio” the claim is broader than the specification. The claim is silent as to what is performing the act of ‘receiving’. 
	According to  page 8, starting line 13 of the specification, “FIG.1 discloses a flow diagram to explain the multiple steps executed by the present invention. At step 101, recipe content is received from multiple sources. These sources could comprise one or more of databases, websites, APIs, providing recipes in the form of text, audio or video.” Therefore the operation of “receiving a set of cooking instructions…” is performed by databases, websites and/or APIs. The aforementioned limitation would be a sweeping generalization which would entitle the applicant to more than what the applicant has possession over. (see LizardTech, Inc.,  v. Earth Res. Mapping, Inc., 424 F. 3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005) (“it must describe the invention sufficiently to covey to a person of ordinary skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what was claimed.”)).
Claim 1 further recites, “  receiving user data in form of preferences, choices and skills; 
receiving a request for a set of cooking instructions from the user in voice or text format; customizing the instructions based on user preferences, choices, skills, allergens and user's historic data; 
converting the instructions in voice or video format; determining one or more waiting duration based on cooking time required for the respective cooking steps in accordance with the instructions; 
determining relevant products for advertising to the user; 
presenting the instructions in a form of a conversation wherein each instruction is spoken or displayed to the user and a timer is started for the respective waiting time at respective step; 
asking questions to the user during the waiting time to receive user preferences, choices and skills; 
advertising relevant products to the user during the waiting time.”

All of the aforementioned limitations represent a sweeping generalization which would entitle the applicant to more than what the applicant has possession over. (see LizardTech, Inc.,  v. Earth Res. Mapping, Inc., 424 F. 3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005)

“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I



Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “receiving a set of cooking instructions from one or more sources in form of text, video or audio;… receiving user data in form of preferences, choices and skills;… receiving a request for a set of cooking instructions from the user in voice or text format:.. converting the instructions in voice or video format;… determining one or more waiting duration based on cooking time required for the respective cooking steps in accordance with the instructions;… presenting the instructions in a form of a conversation…”



“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 1 recites, “interpreting the set of instructions”  There is a lack of antecedent basis in the claim.
Claim 1 recites, “converting the instructions…” There is a lack of antecedent basis in the claim.
Claim 1 recites, “receiving…from the user…”  There is a lack of antecedent basis in the claim



“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)



Relative Term


Claim 7 recites, “wherein augmenting includes repeating a previous portion of the set of instruction at a higher level of detail.
Claim 8 recites, “wherein augmenting includes proceeding to a following portion the set of instructions at a lower level of detail.”


“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006250510A in view of KR20210056173A and KR20190105531A.
CLAIM 1
JP2006250510A method of providing cooking assistance (Abstract), the method comprising the steps of: 
receiving a set of cooking instructions from one or more sources in form of text, video or audio; interpreting the set of instructions using artificial intelligence; 
receiving user data in form of preferences, choices and skills; 
receiving a request for a set of cooking instructions from the user in voice or text format; customizing the instructions based on user preferences, choices, skills, allergens and user's historic data; converting the instructions in voice or video format; determining one or more waiting duration based on cooking time required for the respective cooking steps in accordance with the instructions; determining relevant products for advertising to the user; presenting the instructions in a form of a conversation wherein each instruction is spoken or displayed to the user and a timer is started for the respective waiting time at respective step; asking questions to the user during the waiting time to receive user preferences, choices and skills; advertising relevant products to the user during the waiting time. (see full document).
JP2006250510A does not disclose using artificial intelligence. 
KR20210056173A and KR20190105531A disclose using artificial intelligence in cooking assistance see abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed artificial intelligence an in  KR20210056173A and KR20190105531A in the method of JP2006250510A. As in JP2006250510A, it is within the capabilities of one of ordinary skill in the art to provide instructions recipes as well as instructions to KR20210056173A and KR20190105531A invention with the predictable result of providing further cooking assistance as needed in KR20210056173A and KR20190105531A.











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692